Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
	The present application is a division of parent application no. 16/559,531.
	Currently, method claims 1-4 are pending an examined below.

Information Disclosure Statement (IDS)
	Information disclosure statement submitted on 08/26/2021 ("08-26-21 IDS") is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the 08-26-21 IDS is being considered by the examiner. 
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:  METHOD OF ATTACHING DIE TO SUBSTRATE USING COMPLIANT DIE ATTACH SYSTEM HAVING SPRING-DRIVEN BOND TOOL

Claim Rejections - 35 USC § 1021
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Pub. No. US 2018/0122673 A1 to Wendt et al. ("Wendt").
Fig. 14A of Wendt is provided to support the rejection below:


    PNG
    media_image1.png
    513
    374
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    527
    389
    media_image2.png
    Greyscale


Regarding independent claim 1, Wendt teaches a method of attaching a die 220 (para [0134] - "a die 220") to a substrate 210 or 210, 212 (para [0134] - "product substrate 210"; para [0135] - "circuit trace 212"; see Figs. 14A and 14B for example), the method comprising the steps of:
providing a die supply source 218, 220 (para [0134] - "wafer tape 128") including a plurality of die 220 for attaching to the substrate 210, the die supply source 218, 220 being positioned between a bond tool 1404 (para [0137] - " needle 1404") and a support structure 238 (para [0068] - "support 238") supporting the substrate 210 or 210, 212 and
moving the bond tool 1404, carried by a bond head 228 (para [0135] - "needle actuator 228"), downward (para [0138] - "FIG. 14B illustrates the transfer mechanism 1402 in the transfer position where the needle actuator 228 has displaced the need 226 against the adjacent side of the wafer tape 218 at a position in which the die 220 is aligned on the opposing side of the wafer tape 218.") such that a contact portion (end of the needle 1404) of the bond tool 1404 contacts the die 220 to transfer the die 220 from the die supply source 218, 220 to the substrate 210 or 210, 212, the bond head 228 including a spring portion 1406 (para [0135] - "The dampener 1406 may comprise a spring, a coil spring...") engaged with the bond tool 1404 such that the spring portion 1406 is configured to compress during pressing of the die 220 against the substrate 210 or 210, 212 using the contact portion (the end of the needle 1404) of the bond tool 1404 (para [0136] - "In one example, the dampener 1406 is arranged between the end of the needle actuator 228 and the end of the needle 1404 such that when the needle presses the die 220 into contact with the circuit trace 212 the dampener 1406 is compressed between the end of the needle actuator 228 and the end of the needle 1404; para [0138] - "Because the dampener 1406 absorbs any additional force beyond the tolerance of the die 220, the dampener 1406 prevents the die 220 from being compromised or damaged when the die 220 contacts the circuit trace 212."; see Figs. 14A and 14B). 
Regarding claim 2, Wendt teaches the spring portion that compresses during contact between the contact portion (end of the needle 1404) and the die 220 in connection with the transfer of the die 220 to the substrate 210 or 210, 212 using the contact portion of the bond tool 1404 (para [0136]). 
Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 3 is objected to for depending on the rejected base claim 1, but would be allowable if it is rewritten in independent form to include all of the limitations of base claim 1, or the base claim 1 is amended to include all of the limitations of claim 3. 
Claim 4 is allowable for depending on the allowable claim 3. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Pub. No. US 2019/0296182 A1 to Ryu
Pub. No. US 2009/0008032 A1 to Wesseling
Pub. No. US 2008/0060750 A1 to Wang et al.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL JUNG whose telephone number is (408) 918-7554. The examiner can normally be reached 8:30 A.M. to 7 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eliseo Ramos-Feliciano can be reached on (571) 272-7925. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MICHAEL JUNG/Primary Examiner, Art Unit 2895                                                                                                                                                                                                        29 September 2022


    
        
            
        
            
        
            
        
            
        
            
    

    
        1 In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.